 1   James R. Gaudiosi 031321
     Jim Gaudiosi, Attorney at Law PLLC
 2   17505 N. 79th Ave
     Suite 112A
 3   Glendale, AZ 85308
     Telephone (623)-777-4760
 4   Fax (602)- 388-8250
     jimg@azbkpeoria.com
 5   Attorney for the Debtor
 6

 7                        UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF ARIZONA
 8

 9    In re                                                      Case No.: 2:19-bk-02176-DPC
      AARON MITCHELL                                             CHAPTER 13 PLAN
10
      BREANN MITCHELL                                            ☒   Original
11                                                               ☐   Amended
                                                                 ☐   Modified
12                                                               ☐   Payments include post-petition mortgage payments
                                                                 ☒   Flat Fee/Administrative Expense
13                                                               ☐   Hourly Fee/Administrative Expense

14
                                          Debtor(s)
15

16

17

18
      This Plan1 includes the following (check all that are applicable):
19          ☐ A limit on the amount of a secured claim, which may result in a partial payment or no payment to the
               secured creditor. See Section (C)(5(b).
20          ☐ Avoidance of a judicial lien or nonpossessory, nonpurchase money security interest. See Section
              (C)(5)(c).
21          ☐ Nonstandard Provisions. See Section (H).

22    Your rights may be affected by this Plan. Your claim may be reduced, modified or eliminated. If you object
      to the treatment of your claim as proposed in this Plan or to any provision of this Plan, you must file a
23    written objection by the deadline set forth below. The Bankruptcy Court may confirm this Plan without
      further notice if no objection is filed and the order is approved by the Trustee. See Bankruptcy Rule 3015
24    and Local Rule 2084-13.

25




                      1
                          “Plan” includes the original plan and any amended or modified plan.
     Case 2:19-bk-02176-DPC                Doc 14 Filed 03/14/19 Entered 03/14/19 15:01:32 Desc
     LOCAL FORM 2084-4 (12/17)                       CHAPTERPage
                                            Main Document     13 PLAN
                                                                   1 of 9                 PAGE 1
 1    This Chapter 13 Plan is proposed by the above Debtor.2 The Debtor certifies that the information contained in this
      Plan is accurate. A creditor who disagrees with the proposed treatment of its debt in this Plan must timely file an
 2    objection to the Plan and serve copies on the Debtor, Debtor’s attorney (if any), and the Chapter 13 Trustee not
      less than 14 days after the date set for the first meeting of creditors, or any continuation of such meeting, or 28
 3    days after service of the Plan, whichever is later. See Local Rule 2084-9.

      This Plan does not allow claims or alter the need for timely filing any claim. For a creditor to receive a
 4    distribution for an unsecured claim, the creditor must file a proof of claim with the Court.

 5    If confirmed, the Plan will modify the rights and duties of the Debtor and creditors, except secured creditors will
      retain their liens until the earlier of payment of the underlying debt or Debtor’s discharge under Code § 13283. If
 6    the case is dismissed or converted to another chapter (for example, Chapter 7) without completion of the Plan,
      each lien shall be retained to the extent recognized by applicable nonbankruptcy law.
 7
      Pre-petition defaults will be cured using the interest rate set forth in the Plan or Code § 511, if applicable. Any
      ongoing obligation will be paid according to the terms of the Plan.
 8
               ☐ This is an Amended or Modified Plan.
 9
                    The reason(s) why Debtor filed this Amended or Modified Plan:
10                  _________________________________________________________________________________

11    ___________________________________________________________________________________________

12                  Summarize how the Plan varies from the last Plan filed: ___________________________________

      ___________________________________________________________________________________________
13
      (A) Plan Payments and Property to be Submitted to the Trustee.
14
               Plan payments start on March 30, 2019. The Debtor shall pay the Trustee as follows:
15
                    $2,000.00 each month for month 1 through month 24.
16                  $3,245.00 each month for month 25 through month 60.

17
               The proposed Plan duration is 60 months. The applicable commitment period is 36 months.
               See Code § 1325(b)(4). In addition to plan payments and, if applicable, mortgage conduit payments,
18             Debtor will submit the following property to the Trustee: Net tax refunds in excess of $1,000.00.

19             ____________________________________________________________________________________

20    (B) Trustee’s Percentage Fee. The Trustee shall collect upon receipt a percentage fee from all plan payments
          (including mortgage payments) and property received, not to exceed 10%.
21
      (C) Administrative Expenses and All claims.
22
          (1) Until the Court confirms the Plan the Trustee will make adequate protection payments under Section
              (C)(1)(a) below, mortgage conduit payments under Section (C)(1)(b), if applicable, and pay other sums
23            as ordered by the Court. Other disbursements will be made after the Court confirms the Plan. Unless
              otherwise provided for in Section (H) below, disbursements by the Trustee shall be pro rata within
24            classes and made in the following order:

25



                      2
                          If this is a joint case, then “Debtor” means both Debtors.
                      3
                          “Code” means the United States Bankruptcy Code, 11 U.S.C. § 101 et.seq.
     Case 2:19-bk-02176-DPC               Doc 14 Filed 03/14/19 Entered 03/14/19 15:01:32 Desc
     LOCAL FORM 2084-4 (12/17)                      CHAPTERPage
                                           Main Document     13 PLAN
                                                                  2 of 9                 PAGE 2
 1
              (a) Adequate protection payments to creditors secured by personal property.
 2
                  ☐ None. If “None” is checked, the rest of Section (C)(1)(a) is not to be completed.
 3
                  Pursuant to Local Rule 2084-6, the Trustee is authorized to make monthly pre-confirmation adequate
                  protection payments to a secured creditor without a Court order, provided the claim is properly listed
 4
                  on Schedule D, a secured proof of claim is filed that includes documentation evidencing a perfected
                  security agreement, and the Debtor or creditor sends a letter to the Trustee requesting payment. The
 5                Trustee will apply adequate protection payments to the creditor’s secured claim. After confirmation,
                  adequate protection payments will continue until the claim is paid in full, unless the confirmed plan
 6                or a Court order specifies a different treatment. If a creditor disagrees with the amount of the
                  proposed adequate protection payments or the Plan fails to provide for such payments, the creditor
 7                may file an objection to confirmation of this Plan and/or file a motion pursuant to Code §§ 362 or
                  363.
 8
                   Creditor           Property Description           Collateral Value     Monthly Amount
 9
              Global Lending        2015 Kia Sorento                $14,600.00            $146.00
10            Service

11            ☐ Nonstandard Provisions. See Section (H).
              (b) Mortgage Conduit Payments.
12
                  ☐ None.
13
                       The Trustee shall disburse Conduit Payments to a Real Property Creditor without regard to
                       whether the Court has confirmed a Plan or the Real Property Creditor has filed a proof of claim.
14
                       See Section (C)(4)(c) and Local Rule 2084-4.
15        (2) Administrative expenses. Code § 507(a)(2).

16            (a) Attorney fees. Debtor’s attorney has agreed to:

17                ☒ A flat fee of $4,500.00, of which $700.00 was paid before the filing of the case (See Local Rule
                    2084-3;
18
                  or
19
                  ☐ File a fee application for payment of a reasonable amount of fees. The estimated amount of fees
                    to be paid by the Trustee, subject to Court order is $_______, of which $______ was paid before
20                  the filing of the case.

21            (b) Additional Services. Counsel for the Debtor has agreed to charge a flat fee for the following
                  additional services provided to the Debtor:
22
                  (i) Before Confirmation:
23                    ☐ Adversary proceedings $______.
                      ☒ Lien Avoidance Actions $1,000.
24                    ☒ Preparing and filing of any motion to sell property $750.
                      ☐ Other Flat Fees for ______________________________________ $______.
25
                  (ii) After Confirmation:
                       ☒ Preparing and filing of Modified Plan $750.
                       ☒ Responding to motion to dismiss and attendance at hearings $750.
                       ☐ Defending motion for relief from the automatic stay $_____.

     Case 2:19-bk-02176-DPC            Doc 14 Filed 03/14/19 Entered 03/14/19 15:01:32 Desc
     LOCAL FORM 2084-4 (12/17)                   CHAPTERPage
                                        Main Document     13 PLAN
                                                               3 of 9                 PAGE 3
 1                    ☐   Adversary proceedings $_____.
                      ☒   Lien Avoidance Actions $1,000.
 2                    ☒   Preparing and filing of any motion to sell property $750.
                      ☐   Other Flat Fees for ____________________________________ $_____.
 3
                  All other additional services will be billed at the rate of $300 per hour for attorney time and $195 per
 4                hour for paralegal time. Counsel will file and notice a separate fee application detailing the
                  additional fees and costs requested. Counsel will include all time expended in the case in the
 5                separate fee application.

              (c) Other Professional Expenses:
 6

 7

 8
          (3) Leases and Unexpired Executory Contracts.
 9
              ☒ None. If “None” is checked, the rest of Section (C)(3) is not to be completed.
10
              (a) Assumed.
11                No interest will be paid on the prepetition arrearage unless otherwise stated in Nonstandard
                  Provisions at Section (H). A creditor identified in this paragraph may mail to the Debtor all
12                correspondence, notices, statements, payment coupons, escrow notices, and default notices
                  concerning any change to the monthly payment or interest rate without such being a violation of the
13                automatic stay.

14                      Creditor               Property Description          Estimated             Arrearage Through
                                                                         Arrearage Amount                 Date
15

16
                  ☐ Nonstandard Provision. See Section (H).
17
              (b) Rejected.
18
                                       Creditor                                      Property Description
19

20
                  ☐ Nonstandard Provision. See Section (H).
21
          (4) Creditors with a Security Interest in Real Property.
22
                    ☐ None. If “None” is checked, the rest of Section (C)(4) is not to be completed.
23
                    (a) Claim Wholly Unsecured. The Debtor considers any real property creditor listed below to
                        have an unsecured claim under Code § 506(a) as senior liens are greater in amount than the
24
                        value of the real property. Unless disallowed or otherwise ordered, each of the following shall
                        be classified as a wholly unsecured claim under Section (C)(7) below. This provision shall not
25                      alter the status of a claim otherwise entitled to be classified as a priority under Code §
                        507(a)(8).




     Case 2:19-bk-02176-DPC            Doc 14 Filed 03/14/19 Entered 03/14/19 15:01:32 Desc
     LOCAL FORM 2084-4 (12/17)                   CHAPTERPage
                                        Main Document     13 PLAN
                                                               4 of 9                 PAGE 4
 1                              Creditor          Property Description     Value of Collateral         Total Amount of
                                                                                                      Liens with Greater
 2                                                                                                         Priority

 3

 4                  (b) No Pre-Petition Mortgage Arrears. To the extent there are no pre-petition arrears, regular
                        post-petition mortgage payments shall be paid directly by the Debtor to the Secured Creditor.
 5
                                      Creditor                     Property Address          Post-Petition Payments by
                                                                                                       Debtor
 6

 7
                    (c) Curing of Default and Maintenance of Payments. Prepetition arrearages, including fees and
 8                      costs, as well as the regular post-petition payments shall be paid through the Plan by the
                        Trustee. No interest will be paid on the prepetition arrearages unless otherwise stated in
 9                      Nonstandard Provisions. Unless the Court orders otherwise, the arrearage amount shall be the
                        amount stated in the creditor’s allowed proof of claim.
10
                        A creditor identified in this paragraph may mail the Debtor all correspondence, notices,
                        statements, payment coupons, escrow notices, and default notices concerning any change to
11                      the monthly payment or interest rate without violating the automatic stay.

12
                             Creditor or       Property        Current        Estimated          Arrearage      Interest
13                            Property        Description      Monthly        Arrearage           Owed          Rate, if
                           Servicing Agent                     Payment       Amount Owed         Through      applicable
                                                                                                             (i.e. HOA’s)
14                        We Florida          20142 N.       $1,559.00       $9,354.00           Petition    n/a
                          Financial           260th Dr,                                          date
15                                            Buckeye
                                              AZ 85396
16                        Festival            20142 N.       $95.00          $285.00             Petition    10.00%
                          Foothills           260th Dr,                                          date
17                        Community           Buckeye
                          Association         AZ 85396
18
                        ☐ Nonstandard Provision. See Section (H).
19
          (5) Claims Secured by Personal Property or a Combination of Real and Personal Property.
20            ☐ None. If “None” is checked, the rest of Section (C)(5) is not to be completed.

21                Claims under paragraphs (a) and (b) that are included in the plan payment will be paid concurrently
                  and pro rata.
22
                  (a) Unmodified Secured Claims.
23
                      ☐ None. If “None” is checked, the rest of Section (C)(5)(a) is not to be completed.
24
                      A claim stated in this subparagraph (i.e. 910 claims) will be paid in full under the Plan with
                      interest at the rate stated below, which may vary from the contract interest rate. Unless
25
                      otherwise ordered, the principal amount to be paid will be as stated in the creditor’s proof of
                      claim. The holder of a claim will retain the lien until the earlier of payment of the underlying
                      debt determined under nonbankruptcy law or discharge under Code § 1328, at which time the
                      lien will terminate and shall be released by the creditor. Federal tax liens shall continue to attach
                      to property excluded from the bankruptcy estate under Code § 541(c)(2) until the Internal

     Case 2:19-bk-02176-DPC             Doc 14 Filed 03/14/19 Entered 03/14/19 15:01:32 Desc
     LOCAL FORM 2084-4 (12/17)                    CHAPTERPage
                                         Main Document     13 PLAN
                                                                5 of 9                 PAGE 5
 1                   Revenue Service is required to release the liens in accordance with nonbankruptcy law.

 2                               Creditor                  Property          Estimated Amount        Proposed Interest
                                                          Description           to be Paid on              Rate
 3                                                                             Secured Claim
                        Global Lending Service        2015 Kia Sorento       $19,264.00             5.50%
 4

                     ☐ This debt has nonfiling codebtor(s) other than a spouse.
 5
                                Name(s) of other individual(s) liable: ____________________________________
                                Post-petition payments to be made by: ☐ Trustee; or
 6
                                                                          ☐ Nonfiling codebtor.
 7
                     ☐ Nonstandard Provisions. See Section (H).
 8               (b) Modified Secured Claims.

 9                   ☒ None. If “None” is checked, the rest of Section (C)(5)(b) is not to be completed.

10                   Secured creditors listed below shall be paid the amount shown below as the Amount to be Paid
                     on Secured Claim, with such amount paid through the Plan payments. If the Plan proposes to
11                   pay a Secured Claim less than the amount asserted in the proof of claim, then the holder of the
                     Secured Claim must file a timely objection to the Plan. If the principal amount of the creditor’s
12                   proof of claim is less than the Amount to be Paid on Secured Claim, then only the proof of
                     claim amount will be paid. If a creditor fails to file a secured claim or files a wholly unsecured
                     claim, the debtor may delete the proposed payment of a secured claim in the order confirming
13                   plan. The holder of a timely filed secured claim will retain its lien until the earlier of payment of
                     the underlying debt determined under nonbankruptcy law or discharge under Code § 1328, at
14                   which time the lien will terminate and shall be released by the creditor. Any proposed adequate
                     protection payments are provided for in Section (C)(1)(a) above.
15                     Creditor and Property Debt Amount                 Value of           Amount to be         Proposed
                            Description                              Collateral and        Paid on Secured        Interest
16                                                                      Valuation               Claim              Rate
                                                                         Method
17

18                   ☐ Nonstandard Provisions. See Section (H).

19               (c) Lien Avoidance.

20                   ☒ None. If “None” is checked, the rest of Section (C)(5)(c) need not be completed.

21                   The judicial liens or nonpossessory, nonpurchase money security interests securing the claims
                     listed below impair exemptions to which the debtor(s) would have been entitled under Code §
22                   522(b). Unless ordered otherwise, a judicial lien or security interest securing a claim listed
                     below will be avoided to the extent that it impairs such exemptions upon entry of the order
                     confirming the plan. The amount of the judicial lien or security interest that is avoided will be
23
                     treated as an unsecured claim in Section (C)(7) to the extent allowed. The amount, if any, of the
                     judicial lien or security interest that is not avoided will be paid in full as a secured claim under
24                   the plan. See Code § 522(f) and Bankruptcy Rule 4003(d). If more than one lien is to be
                     avoided, provide the information separately for each lien. All information for the avoidance of
25                   the lien(s) must be provided.

                      Information regarding judicial lien       Information regarding calculation of lien avoidance
                             or security interest                    and treatment of remaining secured claim


     Case 2:19-bk-02176-DPC           Doc 14 Filed 03/14/19 Entered 03/14/19 15:01:32 Desc
     LOCAL FORM 2084-4 (12/17)                  CHAPTERPage
                                       Main Document     13 PLAN
                                                              6 of 9                 PAGE 6
 1

 2
          (6) Priority, Unsecured Claims, Other Than Debtor’s Attorney Fees.
 3
                   ☒ None. If “None” is checked, the rest of Section (C)(6) is not to be completed.
 4
                   (a) Unsecured Domestic Support Obligations. The Debtor shall remain current on such obligations
 5                     that come due after filing the petition. Unpaid obligations before the petition date are to be cured
                       in the plan payments. The amount to be paid will be adjusted to the creditor’s allowed claim
                       amount, through the claim process. If the holder of a domestic support obligation disagrees with
 6                     the treatment proposed in this Plan, the holder must file a timely objection.

 7
                                             Creditor                                      Estimated Arrearage
 8

 9

10
                   (b) Other Unsecured priority claims.
11

12                                     Creditor                    Type of Priority Debt           Estimated Amount


13

14

15

16                       ☐ Nonstandard Provisions. See Section (H).
          (7) Nonpriority, Unsecured Claims. Allowed unsecured, nonpriority claims shall be paid pro rata the
17            balance of payments, if any, under the Plan. The amount to be paid or actually paid may differ from the
              Plan Analysis, depending on the Plan confirmation process and claims allowance.
18
               ☐ Nonstandard Provisions. See Section (H).
19    (D) Surrendered Property.

20             ☒ None. If “None” is checked, the rest of Section (D) is not to be completed.

21             Debtor surrenders the following property to the secured creditor. Upon confirmation of this Plan or
               except as otherwise ordered, bankruptcy stays are lifted as to the collateral to be surrendered. Any claim
22             filed by such creditor shall receive no distribution until the creditor files a claim or an amended proof of
               claim that reflects any deficiency balance remaining on the claim. Should the creditor fail to file an
23             amended deficiency claim consistent with this provision, the Trustee need not make any distributions to
               that creditor.
24
                                           Entity                                Brief Description of Property
25




      (E) Vesting. Except as stated in this paragraph, property of the estate shall vest in the Debtor upon confirmation
     Case 2:19-bk-02176-DPC              Doc 14 Filed 03/14/19 Entered 03/14/19 15:01:32 Desc
     LOCAL FORM 2084-4 (12/17)                     CHAPTERPage
                                          Main Document     13 PLAN
                                                                 7 of 9                 PAGE 7
 1        of the Plan.

 2             ☐ The following property shall vest in the Debtor upon Plan completion:

 3                                                         Brief Description of Property

 4

 5

 6
               ☐ Nonstandard Provisions. See Section (H).
 7
      (F) Tax Returns. While the case is pending, the Debtor shall provide to the Trustee a copy of any post-petition
          tax return within 14 days after filing the return with the tax agency. The Debtor has filed all tax returns for all
 8        taxable periods during the four-year period ending on the petition date, except:

 9                                                             Unfiled Tax Returns

10

11
      (G) Funding Shortfall. Debtor will cure any funding shortfall before the Plan is deemed completed.
12

13
      (H) Nonstandard Provisions. Any Nonstandard Provision included herein must not be inconsistent with the Code
14        or Local Rules and must identify the provision of the Plan being modified, the proposed modification and the
          justification for the modification. Any Nonstandard Provision placed elsewhere in this Plan is void. The
15        Debtor submits the following provision that vary from Section (C) of the Local Plan Form:

             ☒ None. If “None” is checked, the rest of Section (H) is not to be completed.
16
             ☐ Provide the detail required above.
17
                                                            Nonstandard Provisions
18

19

20

21

22

23

24

25




     Case 2:19-bk-02176-DPC               Doc 14 Filed 03/14/19 Entered 03/14/19 15:01:32 Desc
     LOCAL FORM 2084-4 (12/17)                      CHAPTERPage
                                           Main Document     13 PLAN
                                                                  8 of 9                 PAGE 8
 1     (I) Plan Summary. If there are discrepancies between the Plan and this Plan Analysis, the provisions of the
           confirmed Plan control.
 2
             (1)    Trustee’s Compensation (10% of Total of Plan Payments to Trustee)…………………$16,482.00
 3           (2)   Administrative Expenses (§ (C)(2))……………………………………………………..$3,800.00
             (3)   Leases and Executory Contracts (§ (C)(3))……………………………………………...$0.00
 4           (4)   (a) Conduit Mortgage Payments (§ (C)(4)(c))…………………………………………...$93,540.00
             (4)   (b) Arrearage Claims Secured Solely by Real Property (§ (C)(4)(c))…………………..$9,639.00
 5           (5)   (a) Claims Secured by Personal Property or Combination of Real & Personal …………………………
                       Property (§ (C)(5)) – Unmodified……………………………………………………$19,264.00
 6           (5)   (b) Claims Secured by Personal Property or Combination of Real & Personal
                        Property (§ (C)(5)) – Modified ……………………………………………………...$0.00
 7           (6)   Priority Unsecured Claims (§ (C)(6))…………………………………………………...$0.00
             (7)   Unsecured Nonpriority Claims (§ (c)(7))……………………………………………….$171.87
 8           (8)   Total of Plan Payments to Trustee………………………………………………………$164,820.00

 9     (J) Section 1325 analysis.

10           (1) Best Interest of Creditors Test:

11                    (a)   Value of Debtor’s interest in nonexempt property……………………………$0.00
                      (b)   Plus: Value of property recoverable under avoidance powers………………...$0.00
12                    (c)   Less: Estimated Chapter 7 administrative expenses…………………………. $0.00
                      (d)   Less: Amount payable to unsecured, priority creditors………………………. $0.00
13
                      (e)   Equals: Estimated amount payable to unsecured, nonpriority claims if………………………...
                            Debtor filed Chapter 7…………………………………………………………$0.00
14
             (2) Section 1325(b) Analysis:
15

16                   (a) Monthly Disposable income, Form B 122C-2 (if less than $0, then state $0…. $0.00
                     (b) Applicable Commitment Period………………………………………… x 60
17                   (c) Total of Line (2)(a) amount x 60………………………………………………. $0.00
             (3) Estimated Payment to Unsecured, Nonpriority Creditors Under Plan…………………...$171.87
18
      Certification by Debtor(s) and Attorney for Debtor(s): No changes were made to the Model Plan, other than
19    the possible inclusion of relevant Nonstandard Provisions in Section (H).

      Dated: March 14, 2019.
20

21
       /s/ Aaron Mitchell                                          /s/BreAnn Mitchell
22    __Aaron Mitchell, Debtor                                       BreAnn Mitchell, Debtor

23

24
       /s/ Jim Gaudiosi 031321                      _______________________________________
      Jim Gaudiosi, Esq.
25    Attorney for Debtor




     Case 2:19-bk-02176-DPC              Doc 14 Filed 03/14/19 Entered 03/14/19 15:01:32 Desc
     LOCAL FORM 2084-4 (12/17)                     CHAPTERPage
                                          Main Document     13 PLAN
                                                                 9 of 9                 PAGE 9
